﻿It is with great pleasure that
I take this opportunity to warmly congratulate you on your
unanimous election as President of the General Assembly
at its fifty-first regular session. Your election is a tribute
not only to your country, Malaysia, but also to you
personally. I am aware that you bring to the presidency of
the General Assembly wide experience in the field of
international relations, from which we stand to benefit
immensely. I would also like to wish you every success in
your important duties. I would further like to affirm the
readiness of my delegation to cooperate with you in the
discharge of your duties.
Allow me also to pay tribute to Mr. Diogo Freitas do
Amaral of Portugal, who presided over the fiftieth regular
session of the General Assembly with great skill and
dedication. His presidency did indeed enhance the
deliberative role of the General Assembly.
Furthermore, my delegation would like to record its
appreciation for the work of our esteemed Secretary-
General, Mr. Boutros Boutros-Ghali, carried out under
trying conditions. Zambia greatly values the contribution of
the Secretary-General to the reform process of the United
Nations and can only hope that the entire membership
will give him a second term in order for him to complete
these reforms.
This session of the General Assembly is distinctive
because it is being held in the aftermath of the historic
fiftieth anniversary of the United Nations, which we
observed last year. It will be recalled that in observing
and celebrating that important event, we made solemn
commitments to steer the world body towards the
progressive development of a world community that
would be cooperating effectively in dealing with global
problems in the interest of humanity. We also agreed that
the United Nations should be more democratic,
transparent and responsive and should be the common
property of all the people of the world, in whose name it
was created in the first place. We went on to state that we
wanted all citizens of the world to have real ownership of
the Organization. We also set for ourselves economic and
social goals. In some cases, we went as far as to agree on
specific time-bound targets by which progress would be
measured. This session, therefore, marks the beginning of
a process of fulfilling these solemn commitments that we
made last year.
Crucial to fulfilling these commitments is the issue
of the reform of the United Nations, which is now under
way. Reform and continuous renewal are indispensable if
the future of the Organization is to be secured. All of us
have to play our part with the hope and determination
necessary to carry forward the United Nations reform


agenda with speed and thoroughness. In this way, we can
work towards strengthening the Organization and make it
serve humanity more effectively. It is my conviction that
the United Nations can achieve greater success if we, the
stakeholders, work towards creating a much improved
Organization.
As the twenty-first century approaches, the greatest
challenge facing the international community is to improve
the living conditions of the majority of people. Every
human being must have access to opportunities that afford
a decent livelihood under conditions that are free from
want, disease, hunger and ignorance. The World Summit
for Social Development held in Copenhagen last year
adopted a framework to deal with poverty and other social
problems. Far too many people, especially women and
children, are vulnerable to marginalization and deprivation.
We need to invest more resources to end the conditions of
endemic human deprivation existing in many parts of the
world today.
There are several other areas where we need to
improve the social conditions of life. The first ever World
Congress on the Sexual Exploitation of Children, held in
Stockholm, Sweden, in August this year, presented in
graphic detail the atrocities being committed against
children. Many young lives are being wasted in the huge,
illegal international business of child prostitution and
pornography. As a civilized world, we cannot allow
lifestyles that are attuned to the sexual abuse of children. It
is the hope of my delegation that all countries of the world
will work expeditiously to implement the Agenda for
Action adopted at the World Congress. In the same vein,
the international community must continue to protect and
promote the rights of the child by implementing the
provisions of the Declaration and Programme of Action of
the World Summit for Children.
The United Nations has also articulated various
programmes aimed at the improvement of the status of
women and youth. Commitments contained in the Beijing
Declaration and Platform for Action, as well as the World
Programme of Action for Youth to the Year 2000 and
Beyond, require the devoted attention of the international
community, especially with regard to empowerment
strategies in the critical areas of employment, education,
health and participation in societal decision-making. It is
incumbent upon us all to honour the commitments we made
in the declarations and the programmes of action. My
country has committed itself to the attainment of the
objectives contained in these documents. Women and
children are invaluable resources that can be neglected
only at the world’s own peril.
It is fitting that we begin this session shortly after
the adoption of the Comprehensive Nuclear-Test-Ban
Treaty (CTBT). Zambia supported the adoption of this
Treaty because of our commitment to general and
complete disarmament under effective international
control. It is in the same spirit that my country signed the
Pelindaba Treaty, establishing Africa as a nuclear-free
zone, on 11 April this year. Zambia will be signing the
CTBT with the hope that all other countries of the world
will do so as well, in the spirit of the traditional
recognition by the United Nations that disarmament is one
of the priority questions of international relations. In this
regard, Zambia would like to call on nuclear-weapon
States to inject a new spirit of commitment to ensuring
nuclear disarmament, in accordance with article 6 of the
Treaty on the Non-Proliferation of Nuclear Weapons.
In this connection, my delegation wishes to reiterate
the conviction that the time has indeed come for the
convening of another special session of the General
Assembly, in 1999, devoted to disarmament. My
delegation believes that such a session would offer
additional possibilities for the international community to
review, from a perspective more in tune with the current
international situation, the most critical aspects of the
process of disarmament in the post-cold-war era.
It is common knowledge that in most of today’s
conflicts the most widely used weapons are small arms
and light weapons. None is more menacing than land-
mines, the use of which is widespread. Currently more
than 110 million of them are buried in various parts of
the world, mostly in developing countries. The world
cannot continue to lose human lives from these lethal
weapons. In this regard, my delegation fully supports calls
for the banning at the global level of the use, stockpiling,
production and sale of anti-personnel land-mines for all
time. Zambia will therefore support initiatives, during this
session of the General Assembly, to effect such a global
ban.
The issue of small arms and light weapons brings
me to the question of conflicts in various parts of the
world that our Organization has increasingly been called
upon to resolve. The international community faces the
challenge of bringing peace in countries where warring
factions show, in some cases, irreconcilable ethnic
differences and other forms of intolerance.
2


The African region has its sad share of these conflicts
that have led to great loss of life, displacement of people
and the disruption of vital economic activities. Burundi is
one such major challenge. The measures to restore the
parliament in Burundi and unban political parties, which
were announced on 11 September by the military regime of
Major Pierre Buyoya, are steps in the right direction. My
delegation, however, wishes to underscore the point that
changes of Government should occur only through
constitutional and internationally accepted means.
Therefore, unless and until a constitutional Government is
established in Burundi, my Government will continue to
withhold recognition of the Buyoya regime. The immediate
action of the countries of the Great Lakes region to impose
sanctions on Burundi following the coup d’état of 25 July
1996 deserves the commendation of the United Nations.
There is no doubt that this action is what has forced the
military Government in Burundi to restore the parliament
and to unban political parties.
We are encouraged with regard to Rwanda by the fact
that the International Criminal Tribunal for Rwanda has
finally been established and that its work has started. It is
vitally important that the perpetrators of genocide in
Rwanda in 1994 should be brought to justice. This would
serve as a deterrent to others who would otherwise be
tempted to commit similar crimes. The re-emergence of
genocide, war crimes and other crimes against humanity
should be a source of great worry to the international
community. Such crimes should not be allowed to continue,
because they violate fundamental human rights and strike
at the very foundation of the international legal system.
The Economic Community of West African States
Monitoring Group (ECOMOG) has done an admirable job
of containing the situation in Liberia and preventing it from
degenerating further. We are now seeing more promising
steps towards the settlement of the conflict in Liberia. The
gains achieved in Liberia can only be consolidated by the
continued support of the international community for
ECOMOG so that the timetable adopted at the recent Abuja
summit can be effectively implemented.
The peace process in Angola is also on track, as
evidenced by the quartering and disarmament, which are
now almost complete after some extensions. The Assembly
is also aware that only two days ago the situation in Angola
was deliberated upon by Heads of State or Government of
the Southern African Development Community in order to
bring the leadership of the Movimento Popular de
Libertação de Angola-Partido Trabalhista (MPLA) and the
União Nacional para a Independência Total de Angola
(UNITA) together. Unfortunately, the UNITA leader,
Mr. Jonas Savimbi failed to attend.
Efforts to bring peace to Angola will nevertheless
continue. The regional summit on Angola demonstrated
the strong commitment of the leaders of southern Africa
to the resolution of the conflict in Angola. However, the
international community needs to be continuously
engaged in order to ensure that the situation is resolved.
We urge that the integration of former UNITA guerrillas
into the national army of Angola be speeded up to
consolidate the peace process. Zambia would also like to
urge Mr. Jonas Savimbi and other UNITA leaders to be
more resolute in the implementation of the commitments
they made in the Lusaka Protocol.
I wish to take this opportunity to commend the
Special Representative of the Secretary-General on
Angola, Mr. Alioune Blondin Beye, for the good work he
has done in the Angolan peace process. However, even
when peace finally comes to Angola, it will be important
for the international community to provide assistance to
that country in areas that will facilitate rapid national
reconstruction, such as mine clearance.
The issue of Western Sahara continues to be Africa’s
last unresolved colonial question. My delegation believes
that it is not beyond the wisdom of this Assembly to
overcome whatever obstacles may be standing in the way
of a referendum. We would therefore like to appeal to the
principal parties to cooperate with the Secretary-General
in finding a lasting solution to this problem.
With regard to Somalia, my delegation is concerned
at the apparent lack of efforts by the international
community towards finding a lasting solution to the crisis
in that country. The situation in Somalia is also not
conducive to regional peace and security. We therefore
call upon the international community to seek ways and
means through appropriate organs to assist the people of
Somalia to reach accommodation with each other, just as
we call on the Somali factions themselves to work
towards a genuine political settlement so that peace may
return to that country.
The situation in the Middle East is a source of great
danger to regional peace and security. We urge the parties
to the conflict not to abandon but to consolidate the peace
process brought about through sacrifice and painstaking
work. The violent confrontation that has taken place in
the past three days is a matter of grave concern to us.
Zambia still believes, however, that the parties will
3


harness the moral courage and the political will that are
necessary to return to the peace process. Zambia believes
that for the peace process to restart and gain momentum,
the new Government in Israel should respect and implement
the agreements already reached on the Middle East peace
process, in accordance with the norms of international law.
Since its inception, the United Nations has faced the
challenge of facilitating effective international economic
cooperation. However, we have yet to attain a satisfactory
level where countries of the world can pursue prospects for
development through the machinery of the Organization.
Multilateralism is indispensable to the management of the
process of the globalization of the world economy that is
now going on. Major issues like foreign direct investment,
currency stability, external debt problems, international
trade and commodity price stabilization require durable
multilateral cooperative arrangements.
It is the hope of my delegation that the current work
taking place at the United Nations on an Agenda for
Development, the strengthening of the United Nations and
prospective new modalities for financing operational
activities for development will generate possibilities to
implement fully the provisions of Chapter IX of the Charter
of the United Nations. It is also the hope of my delegation
that the reform of the Bretton Woods institutions will not
further erode the capacity of the United Nations to deal
with economic questions.
It is, however, a matter of concern to my delegation
that United Nations agencies and departments are facing
budget cuts because of the continuing financial crisis of the
world body. Our concern is heightened by the fact that in
March this year, the United Nations embarked on a decade-
long process of promoting African development through its
System-wide Special Initiative for Africa. The United
Nations, which is at the centre of the implementation of the
Special Initiative, requires strong institutional capacities.
The continuing financial crisis is certainly going to erode
this institutional capacity further.
The Special Initiative and the Zambian economic
reform programme complement each other. We hope that
this is also the case with other African countries. We are
also particularly happy that the Special Initiative gives
prominence to peace-building, conflict resolution, national
reconciliation and strengthening of the capacity for
governance in the wide agenda of socio-economic
development on the African continent. As is well known,
economic progress in Africa has all too often been
undermined by conflicts.
As the international community supports African
development, we once again draw its attention to the
burden of external debt that is stunting African
development. Both the Special Initiative and the United
Nations New Agenda for the Development of Africa in
the 1990s recognize that the major obstacle to sustained
economic growth and development is the problem of
external debt. It is the expectation of my delegation that
deeper debt reduction going beyond the Naples terms can
be agreed upon in the near future. Deep debt reduction
will go a long way in facilitating domestic savings and
investments in Africa, especially in the social sectors, and
thereby reduce poverty, environmental degradation and
dependency on aid.
Before I conclude, I should say a few words about
the political situation in Zambia. In November 1991, my
country embarked on a multi-party democratic process.
We are almost at the end of the first five-year period of
democratization. Zambia will hold presidential and
parliamentary elections this year under conditions of firm
political stability. We are determined to maintain this
stability by ensuring that peace prevails throughout the
election period. The Movement for Multiparty
Democracy, which is currently running the Government,
has been unequivocal in condemning all forms of political
violence and intolerance.
There is no political crisis in Zambia. The people of
Zambia have continued with their daily lives in peace,
security and full confidence in the political process of the
country. In order to demonstrate good faith in the conduct
of the democratic process, the Government of Zambia has
invited international observers to participate in monitoring
our elections. These are in addition to local independent
election monitors. It is our desire that as many observers
as possible should participate in this process, which is
aimed at consolidating democracy.
Zambia believes that the ideals of the United Nations
are indispensable to the development of the partnership of
countries. It is therefore the supreme duty of all of us to
promote and uphold them. In this context, I would like to
conclude by reaffirming the faith of my delegation in the
ideals of the United Nations.



